INTERNATIONAL CORE FUND SUB-ADVISORY AGREEMENT Sub-Advisory Agreement (the “Agreement”) executed as of January 1, 2014 between JOHN HANCOCK ADVISERS, LLC, a Delaware limited liability company (the “Adviser”), and GRANTHAM, MAYO, VAN OTTERLOO & CO. LLC, a Massachusetts limited liability company (the “Subadviser”). WHEREAS, the Adviser serves as investment adviser of the International Core Fund (the “Fund”), a series of John Hancock Funds III (the “Trust”), a Massachusetts business trust which has filed a registration statement under the Investment
